Citation Nr: 9907465	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  

This matter arises from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a back disorder had not been submitted.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

From a review of the record, it appears that the veteran had 
initially requested a personal hearing.  However, pursuant to 
the Board's inquiry, the veteran indicated by letter of 
February 1999 that he did not wish to appear at a personal 
hearing.  Accordingly, the Board will proceed with its review 
of the veteran's case at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  A February 1959 rating decision by the RO denied service 
connection for a back disorder.  The veteran was informed of 
that decision and of his appellate rights by a letter of 
March 2, 1959.  He did not appeal that decision.  

3.  In February 1965, the veteran attempted to reopen his 
claim, and an Administrative decision dated in May 1965 
determined that he had not submitted new and material 
evidence sufficient to reopen his claim for service 
connection for a back disorder, and his claim was denied.  
The veteran was informed of that decision and of his 
appellate rights by a letter of May 19, 1965.  

4.  In January 1989, the veteran attempted to reopen his 
claim for service connection for a back disorder.  In a 
February 1989 rating decision, the RO found that additional 
evidence did not show treatment for the back in service and 
confirmed the prior denial of service connection for a back 
disorder.  The veteran was informed of that decision and did 
not appeal it.

5.  The evidence associated with the claims file subsequent 
to the final February 1989 rating decision is either 
redundant and cumulative of evidence previously considered, 
or is not probative of the issue of service connection for a 
back disorder.  

CONCLUSIONS OF LAW

1.  The February 1989 rating decision by the RO, which 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a back disorder, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

2.  The evidence received since the February 1989 rating 
decision is not new and material, and the veteran's claim for 
service connection for a back disorder is not reopened and 
remains denied.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 1959 rating decision by the RO denied the 
veteran's claim for service connection for a back disorder.  
The veteran was advised of that decision and of his appellate 
rights by a letter dated in March 2, 1959, and did not appeal 
that decision.  He subsequently attempted to reopen his claim 
on several occasions, and in an Administrative Decision by 
the RO of May 1965, it was determined that the veteran had 
not submitted new and material evidence sufficient to reopen 
his claim for service connection for a back disorder.  He was 
informed of that decision and of his appellate rights by a 
letter dated in May 19, 1965.  He did not appeal that 
decision, and the May 1965 decision became final. 

In January 1989, the veteran attempted to reopen the claim 
for service connection for a back disorder.  In a confirmed 
rating decision dated in February 1989, the RO found that 
recently discovered records from the Surgeon General's Office 
did not show treatment for a back disorder in service.  
Accordingly, the RO confirmed the prior denial of service 
connection.  The veteran was informed of this decision and 
submitted a letter in response later in February 1989.  
Although the veteran indicates dissatisfaction with the 
February 1989 rating decision, the Board finds that this 
letter does not constitute a notice of disagreement.  An NOD 
constitutes "[a] written communication from a claimant or his 
or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the [RO] 
and a desire to contest the result"; it "must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review".  38 C.F.R. 
§ 20.201 (1994).  See generally Hamilton v. Brown, 4 Vet. 
App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) (consolidated with Hermann v. Brown, No. 93-7091).  The 
veteran's February 1989 letter does not indicate a desire to 
contest the result or a desire for appellate review.  In 
fact, the veteran stated that "I just hope that you have 
given me an honest decision."  The veteran, therefore, did 
not timely appeal the February 1989 rating decision and it 
became final one year thereafter.

In February 1997, the veteran again attempted to reopen his 
claim for service connection for a back disorder.  This claim 
was denied by a rating decision of July 1997.  The RO found 
that the newly submitted evidence, consisting of a record 
from the Surgeon General's Office and a report of a VA rating 
examination, was cumulative of evidence previously submitted 
and failed to show that his currently diagnosed back disorder 
was related to any incident of his active service.  That 
decision is the subject of this appeal.  

Because this issue involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and the reopening of claims are pertinent to the appeal on 
this issue.  When a claim is denied by an RO, a claimant is 
granted a one-year period from the date of notice of the 
rating decision to initiate an appeal of that decision.  
Otherwise, that decision becomes final, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (1998). 

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991).  "New and material 
evidence" means evidence not previously submitted to the 
agency decision makers which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 
38 U.S.C.A. § 7105 (West 1991).  

When determining whether new and material evidence has been 
presented to reopen a claim, the VA considers the evidence 
presented since the most recent final decision in which the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, the most recent final 
decision which denied the veteran's claim on any basis was 
the February 1989 rating decision.  

The Court explained in Evans that in determining whether 
evidence is "new and material" three questions must be 
considered.  First, is the newly presented evidence "new", 
that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  Second, is it probative of 
the issue at hand, that is, each issue which was a specified 
basis for the last final disallowance.  Third, if it is new 
and probative, then, in light of all of the evidence of 
record, is there a reasonable possibility that the outcome of 
the claim on the merits would be changed.  

The third requirement was recently invalidated, and cannot 
therefore, be applied.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In light of Hodge, the Court has concluded 
that Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See Fossie v. West, 12 Vet. App. 1 
(1998).  

The evidence of record which was considered by the RO in its 
prior decision included the veteran's service medical 
records, reports of private medical treatment dating from 
April through May 1962, and affidavits dated in 1963 from the 
veteran's fellow servicemen attesting to the fact that he had 
been involved in a jeep accident and sustained a back injury 
in France in 1946.  The veteran's service medical records are 
negative for any reports or other indications of a back 
injury.  

The sworn affidavits, dated in January and February 1963 from 
the veteran's fellow servicemen state that while traveling in 
an Army jeep, en route to Switzerland in January or February 
1946, the jeep was involved in an accident, in which two of 
the servicemen, including the veteran had been injured.  The 
veteran had reportedly complained of back pain at the time 
and was able to obtain a ride back to Paris where after a 
brief period of treatment, was able to secure another jeep, 
and resume the trip to Switzerland.  

The reports of private medical treatment dated in April and 
May 1962 show that the veteran complained of back pain after 
having attempted to lift a bucket during the course of his 
civilian employment.  At the time, the veteran reported that 
he had attempted to lift the bucket, and something gave way 
in his back.  The veteran was diagnosed with "acute back 
strain" and continued to experience pain and muscle spasms 
afterwards.  No mention of any service incurrence or 
reference to a 1946 jeep accident was made at that time. 

An additional record from the Surgeon General's Office was 
received in November 1988.  However, that record shows that 
the veteran was hospitalized in February 1944 and treated for 
enteritis.  Treatment of a back disorder is not noted.  In 
addition, the evidence indicates that the jeep accident in 
which the veteran injured his back occurred in January 1946.

In February 1997, the veteran attempted to reopen his claim, 
contending that he had been involved in a jeep accident in 
1946, and that his current back disability was the result of 
that 1946 accident.  In support of his claim, the veteran 
submitted a copy of a letter he had written to his parents, 
dated in January 1946, in which he provided a contemporaneous 
account of the jeep accident in France.  At the time, the 
veteran stated that no one had been hurt, although he had 
complained of back pain afterwards.  

In February 1997, the veteran also submitted a copy of a 
service record showing a hospitalization of one of the 
officers that was with the veteran in the jeep accident in 
January 1946.  This record has no notation concerning the 
veteran.

In October 1997, the veteran submitted copies of VA treatment 
records dated in June 1985.  It was noted that the veteran 
had had low back pain for years which had gotten worse in the 
prior three weeks.  A June 1985 radiology report of x-rays of 
the lumbosacral spine shows reverse spondylolisthesis of L-
4/L-5.

In October 1997, the veteran also submitted private clinical 
treatment records dating from June 1957 through December 
1996.  A notation dated July 8, 1959, indicates that the 
veteran complained of a backache at that time.  In addition, 
beside the notation of back pain, a jeep accident that had 
occurred in 1946 is included.  Another entry dated November 
21, 1966, shows "low back pain - recurrent 20 yrs."

The veteran underwent a VA rating examination in June 1997.  
The report of that examination shows that the veteran 
reported that he had been in a jeep accident in 1946, and 
that he currently complained of back pain.  The examiner 
concluded with a diagnosis of spondylolisthesis with 
degenerative disc disease/osteoarthritis of the lumbar spine.  
However, no opinion as to the etiology of the veteran's back 
disability was offered.  

The veteran had requested a personal hearing before a Hearing 
Officer at the RO, and the record shows that an informal 
hearing was held in October 1997.  The Hearing Officer's note 
indicates that he had explained to the veteran the 
requirements to have a claim reopened on the basis of new and 
material evidence.  The Hearing Officer also noted that the 
veteran stated that he would attempt to secure treatment 
records pertaining to his back disorder dating from 1946 to 
the present time.  The veteran subsequently submitted several 
personal statements indicating that he had attempted to 
secure such records, but that as his treating physicians were 
now deceased, those records were unavailable.  

In reviewing the record in support of the veteran's attempt 
to reopen his claim for service connection for his back 
disorder, the Board notes that the veteran has submitted 
additional evidence.  However, the Board finds that the 
additional evidence is not material to reopen the claim for 
service connection for a back disorder.  The evidence does 
not show that the veteran incurred a back disorder in 
service, or that his diagnosed degenerative disc 
disease/osteoarthritis and spondylolisthesis was incurred in 
or aggravated by his active service.  As noted, the service 
medical records are negative for any indication of a back 
injury or back disorder.  The Board recognizes the veracity 
of the veteran's statements and the affidavits submitted in 
his behalf that he was involved in a jeep accident in either 
January or February 1946, and that he experienced back pain 
afterwards.  However, there is no medical evidence of record 
showing a nexus or a link between the veteran's currently 
diagnosed back disorder and the jeep accident in service or 
to any other incident of his active service.  

The January 1946 letter from the veteran to his parents 
basically is cumulative evidence of the occurrence of the 
jeep accident in service and injury to the veteran's back.  
The service record of the hospitalization of an officer that 
was with the veteran in the jeep accident provides no 
evidence as to the veteran's injuries and is not relevant.  
With respect to the July 8, 1959, treatment note describing 
back pain and a 1946 jeep accident, and the November 21, 
1966, notation of recurrent low back pain for 20 years, the 
Board finds that this information is based on a history as 
supplied by the veteran, and is not a medical opinion 
supported by the medical evidence of a nexus between the 
veteran's back pain and the 1946 jeep accident.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  The VA treatment records 
dated in June 1985 demonstrate his back disorder at that time 
and do not relate it to the veteran's jeep accident during 
service.  Similarly, the VA examination reports dated in June 
1997 demonstrate the veteran's back disorder at that time and 
do not provide a medical opinion relating his back disorder 
to service.

In regard to the statements from the veteran, as a lay 
person, lacking in medical training and expertise, he is 
competent to describe his symptoms but he is not competent to 
address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
Therefore, statements by the veteran that his currently 
diagnosed back disability are due to his 1946 jeep accident 
do not constitute medical evidence.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

In the present case, the Board accepts that the veteran was 
involved in a jeep accident in 1946 and that he currently has 
a back disorder.  However, the record does not contain any 
competent medical evidence that the veteran's currently 
diagnosed spondylolisthesis and osteoarthritis/degenerative 
disc disease are related to that accident.  Accordingly, the 
Board finds that while the evidence shows that the veteran 
currently has a disability with respect to his lower back, he 
still has not presented evidence of the required nexus 
between the currently diagnosed back disability and his 1946 
jeep accident.  None of the evidence received since the 
February 1989 rating decision provides relevant, material 
evidence linking the veteran's current back disorder to the 
back injury in service from the jeep accident.

Therefore, based on the foregoing, the Board concludes that 
since the February 1989 rating decision new and material 
evidence has not been presented to reopen the claim for 
service connection for a back disorder.  Accordingly, the 
benefit sought on appeal must be denied.  Moreover, the Board 
finds its discussion as sufficient to inform the veteran of 
the evidence necessary to reopen his claim for service 
connection for a back disorder.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).  


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for a back 
disorder, such benefit remains denied.  



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals


- 9 -


